UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1511


ANTHONY ROMAN,

                 Plaintiff – Appellant,

          v.

SAM’S CLUB/WALMART; BEVERLY GRUBBS, Personnel Manager; GREG
SMITH, Store Manager,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:10-cv-00524-JCT)


Submitted:   July 19, 2013                 Decided:   August 2, 2013


Before NIEMEYER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Roman, Appellant Pro Se. Kevin Michael Kraham, LITTLER
MENDELSON PC, Washington, D.C., for Appellee Sam’s Club.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony       Roman    appeals    the    district      court’s    orders

partially dismissing his complaint and granting summary judgment

on   the    remaining      religious    discrimination       claims.          We   have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm       for   the   reasons    stated       by   the     district    court.

Roman v.     Sam’s      Club/Walmart,    No.    7:10-cv-00524-JCT         (W.D.     Va.

Jan. 7, 2013).          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before     this    court   and     argument   would    not   aid    the   decisional

process.

                                                                              AFFIRMED




                                          2